Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The reply filed on 19 November 2020 is not fully responsive to the prior Office action because of the following omission(s) or matter(s): the amendments made to the claims are restricted by original presentation since the two inventions would have been restricted from each other if presented together originally. Because of this restriction by original presentation there are no claims left to examine. Please see the Election/Restriction analysis below. See 37 CFR 1.111. Since the above-mentioned reply appears to be bona fide, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a), but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).







Election/Restrictions
Newly amended claims 20-25 and 35-36 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 20-25 as presented 08/07/2020, drawn to a grass cutting system comprising two or more robotic lawn mowers with rechargeable energy storage and a mobile carrier having a charging system for the rechargeable energy storage.
II. Claims 20-25, 35-36 as amended 11/19/2020, drawn to a grass cutting system comprising two or more robotic lawn mowers with rechargeable energy storage and a mobile carrier for transporting the lawn mowers between fenced individual lawns. 
The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have materially different designss, modes of operation, functions and effects.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: The divergence in subject matter creates a search burden since invention I, which has been examined on the merits, is drawn to the transport and energy recharging of robotic lawn mowers and this was the focus of the original search. Invention II now claims details of the fences of the lawns and does not include the original subject matter searched and examined, the recharging capability of the mobile carrier.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 20-25 and 35-36 are hereby withdrawn from consideration as being directed to a non-elected invention, thereby leaving no claims for .  See 37 CFR 1.142(b) and MPEP § 821.03.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia M. Torres whose telephone number is 571-272-6997.  The examiner’s fax number is 571-273-6997. The examiner can normally be reached Monday through Friday from 9:00 a.m. – 5:30 p.m EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Y. Coupe, can be reached at (571) 270-3614.




/Alicia Torres/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        February 4, 2021